                          Case 6:18-mj-06093-KGG Document 3 Filed 11/05/18 Page 1 of 5



AO 93 (Rev. 11113) Search and Seizure Warrant




                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                                      District of Kansas

                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )
               or identifY the person by name and address)                      )      Case No.
INFORMATION ASSOCIATED WITH                                                     )
GIRL WANTEDLOVER@Y AHOO.COM                                                     )
AS FURTHER DESCRIBED IN ATTACHMENT A
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Northern           District of               California
(identifY the person or describe the property to be searched and give its location):


                                                                    SEE ATTACHMENT A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):


                                                                    SEE ATTACHMENT B




        YOU ARE COMMANDED to execute this warrant on or before ~(.) µ 1..-"l. t ~ l                                 lS'
                                                                                                          (not to exceed 14 days)
      0 in the daytime 6:00 a.m. to 10:00 p.m. Q'f° at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to         Kenneth G. Gale, United States Magistrate Judge
                                                                                                    (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for         days (not to exceed 30) 0 until, the facts justifying, the later specific d


Date and time issued:       ~ \) r-d- 1> 1~ 0
                                                /~ohrs
City and state:             Wichita, KS                                                    Kenneth G. Gale, United States Magistrate Judge
                                                                                                          Printed name and title
                        Case 6:18-mj-06093-KGG Document 3 Filed 11/05/18 Page 2 of 5



AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)


                                                                     Return
Case No.:                                Date and time warrant executed:          Copy of warrant and inventory left with:
   18-   r\-\oOC\"\-D\ - l<'....G6 l..o I \1: I\<6        ZL\~ ptv1                   W\·Pj
Inventory made in the presence of:
                 01!=1
Inventory of the property taken and name of any person(s) seized:

     E(Y\01 \       c..ce_m!\1        CCf\1-e-i\t"")     o<   5v\1.AJQl\ttd. \o~e {   u'lo'v\oo. LUVI




                                                                  Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:     \ OJ   L'S/ 20\1)
                                                                                         Executing officer 's signature



                                                                                            Printed name and title
        Case 6:18-mj-06093-KGG Document 3 Filed 11/05/18 Page 3 of 5




                                      ATTACHMENT A

                                    Property to Be Searched

This warrant applies to information associated with:


GIRL WANTEDLOVER@YAHOO.COM;


that is stored at premises owned, maintained, controlled, or operated by Oath Holdings, Inc., a

company headquartered at 701 First Avenue, Sunnyvale, CA 94089.
          Case 6:18-mj-06093-KGG Document 3 Filed 11/05/18 Page 4 of 5




                                         ATTACHMENTB

                                   Particular Things to be Seized

    I.        Information to be disclosed by Oath Holdings, Inc. (the "Provider")

         To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, regardless of whether such information is located within or

outside of the United States, and including any emails, records, files, logs, or information that

has been deleted but is still available to the Provider, the Provider is required to disclose the

following information to the government for each account or identifier listed in Attachment A:

         a.      The contents of all emails associated with the account from the account's

creation, including stored or preserved copies of emails sent to and from the account, draft

emails, the source and destination addresses associated with each email, the date and time at

which each email was sent, and the size and length of each email;

         b.      All records or other information regarding the identification of the account, to

include full name, physical address, telephone numbers and other identifiers, records of session

times and durations, the date on which the account was created, the length of service, the IP

address used to register the account, log-in IP addresses associated with session times and dates,

account status, alternative email addresses provided during registration, methods of connecting,

log files, and means and source of payment (including any credit or bank account number);

         c.      The types of service utilized;

         d.      All records or other information stored by an individual using the account,

including address books, contact and buddy lists, calendar data, pictures, and files; and

         e.      All records pertaining to communications between the Provider and any person

regarding the account, including contacts with support services and records of actions taken.

                                                   2
         Case 6:18-mj-06093-KGG Document 3 Filed 11/05/18 Page 5 of 5




The Provider is hereby ordered to disclose the above information to the government within

fourteen (14) days of service of this warrant.



   II.      Information to be seized by the government

         All information described above in Section I that constitutes fruits, contraband, evidence,

and instrumentalities of violations of 18 U.S.C. §§ 2252 and 2252A, those violations involving

Wayne Benjamin Wasson and others, including, for each account or identifier listed on

Attachment A, information pertaining to the following matters:

            a. Evidence of child pornography possession, receipt, distribution, transportation,

                production, or solicitation, or evidence tending to show an interest in child

                pornography or the sexual exploitation of minors (persons under 18 years).

            b. Evidence indicating how and when the email account was accessed or used, to

                determine the geographic and chronological context of account access, use, and

                events relating to the crime under investigation and to the email account owner;

            c. Evidence indicating the email account owner's state of mind as it relates to the

                crime under investigation;

            d. The identity of the person(s) who created or used the user ID, including records

                that help reveal the whereabouts of such person(s).

            e. The identity of the person(s) who communicated with the user ID about matters

                relating to child sexual exploitation or child pornography, including records that

                help reveal their whereabouts.




                                                  3
